Per Cttriam.
In this action the only question before us is as to the constitutionality of an ordinance of the city of Denver, and a provision of the city charter upon which it is based, which were held vaiid in the case of Frank Adams et al. v. Daniel Cronin, ante p. 488. The judgment of the county court was to the same effect. The decision here is controlled by our decision in the Adams case supra, and since the judgment of the county court is in harmony with our views, it is affirmed.

Affirmed.